Citation Nr: 1420852	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-29 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which found no revision was warranted in the decision to deny service connection for residuals of traumatic brain injury on the basis of clear and unmistakable error (CUE).

In a September 2012 remand, the Board reopened the Veteran's claim for entitlement to service connection for residuals of head trauma and remanded the reopened claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2012 remand, the Board requested that the RO schedule the Veteran for a VA examination to determine all current diagnoses relate) and for an opinion as to whether the Veteran has head trauma residuals related to service.  In April 2013, the RO issued a supplemental statement of the case (SSOC) in which it noted that the Veteran failed to report for an examination in March 2013.  The case was returned to the Board.  The Veteran sent a copy of a VA examination report dated in March 2013, and entered in June 2013.  In a June 2013 memorandum, the Veteran's representative waived the right to have the additional evidence referred to the agency of original jurisdiction, as provided under 38 C.F.R. § 20.1304.  However, the Board finds there has not been substantial compliance with the September 2012 remand.  The Board instructed the RO to re-adjudicate the Veteran's pending claim after the examination.  The April 2013 SSOC reflects that the Veteran did not consider the VA examination report, which should have been part of the record.  Additionally, as the Veteran submitted the record, and his VA treatment records from November 2012 to present have not been associated with the claims file, there may be additional records concerning the opinion that are not of record.  As there was not substantial compliance with the mandates of the remand order, the claim must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's VA treatment records from November 2012 to present should be obtained.

The Board also finds that the VA examination is inadequate.  The VA examiner noted that the Veteran had "deficient encoding of information, not related to the military, but early developmental learning problems, unrelated to TBI (traumatic brain injury)."  The examiner did not give a rationale for her opinion that the deficient encoding of information was related to early developmental learning problems.  A September 2004 VA neuropsychologist had previously noted that learning and memory deficits might be due to long-term results of head injury.  Thus, a full rationale as to why the problems are unrelated to a TBI is necessary.  

Additionally, the VA examiner opined that the Veteran did not have a traumatic brain injury or sequelae related to his claim for traumatic brain injury.  The VA examiner stated that the Veteran had shown no sign in his service medical records or claims file or medical records of any traumatic brain injury in the military.  The VA examiner noted that the Veteran had at least 2 auto accidents.  Although the VA examiner noted that the Veteran did not have a diagnosis of TBI in service, she did not address whether the Veteran could have had a TBI due to the in-service incidents, such as the nose fracture and forehead laceration.  Further, as discussed in the September 2012 remand, a February 2008 VA clinician noted that the VA examiner may have post-traumatic migraine.  The VA examiner did not address the Veteran's claimed post-traumatic migraines.  As the VA examination is inadequate, the claim must be remanded for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the following:

(a)  Is it at least as likely as not that the Veteran currently has residuals of had trauma, to include deficient encoding of information and/or headaches?  If so, list the symptoms and diagnoses associated with such.

(b)  After reviewing the evidence, is it at least as likely as not that the Veteran has head trauma residuals related to an incident of service, or whether any such residuals are more likely of post-service onset, to include injuries in 1994 and 1995, and less likely related to active duty.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for residuals of head trauma.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



